Exhibit 99.1 SETTLEMENT AGREEMENT This Settlement Agreement (this “Agreement”) is made and entered into as of March 12, 2008, by and among Federal Signal Corporation, a Delaware corporation (the “Company”), and each of the entities and natural persons listed on Exhibit A hereto (such entities and natural persons, collectively, the “Ramius Group” and each, individually, a “member” of the Ramius Group) which presently are or may be deemed to be members of a “group” with respect to the beneficial ownership of the common stock of the Company, par value $.01 per share (the “Common Stock”), pursuant to Rule 13d-5 promulgated by the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). RECITALS: WHEREAS, the Company and the Ramius Group have engaged in various discussions and communications concerning the Company’s business, financial performance and strategic plans; and WHEREAS, the Ramius Group has indicated to the Company that it may nominate a slate of nominees for election to the Company’s board of directors (the “Board”) at the 2008 annual meeting of stockholders of the Company (including any adjournment or postponement thereof, the “2008 Annual Meeting”) and solicit proxies for the election of its slate of nominees at the 2008 Annual Meeting (a “Proxy Solicitation”); and WHEREAS, the Company and the members of the Ramius Group have determined (i) that the interests of the Company and its stockholders would be best served at this time by, among other things, avoiding a Proxy Solicitation and the expense and disruption that may result therefrom and (ii) to come to an agreement with respect to certain matters related to the 2008 Annual Meeting and certain other matters, as provided in this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Board Matters; Board Appointments; 2008 Annual Meeting; Committee Appointments. (a)Prior to the execution of this Agreement (i) the Corporate Governance Committee of the
